Citation Nr: 1139541	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to August 1978 and from October 1979 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim.

In a November 2010 decision, the Board denied service connection for Hepatitis C.  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion for Remand and remanded the matter for proceedings consistent with the Motion which included vacating the November 2010 Board decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its June 2011 Joint Motion for Remand, the parties indicated that the Board failed to make reasonable efforts to assist the Veteran in obtaining all outstanding evidence in support of his claim.  The parties noted that in May 2006 VA attempted to obtain the Veteran's complete service medical and dental records from the National Personnel Records Center (NPRC) who responded to VA's request by indicating that the Veteran's records could not be identified based on the information provided.  The parties observed that no further attempts were made to obtain the service treatment records.  On remand, the RO must provide the correct identifying information to obtain all of the Veteran's service treatment records and exhaust all avenues to obtain the evidence.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Additionally, in October 2011, the Veteran submitted additional evidence in support of his claim.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance and the Veteran specifically indicated that he wanted the evidence to be remanded to and be reviewed by the AOJ.  Accordingly, the Board must remand the issue for RO consideration of the additional evidence received.  38 C.F.R. § 20.1304(c) (2011).
Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service medical and dental treatment records (including copies) pertaining to the Veteran during his periods of service.  All avenues of development must be exhausted.  The results of such request, whether successful or unsuccessful, should be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim based on all the evidence received since the claim was last adjudicated in August 2010.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



